Citation Nr: 0516599	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  94-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976 and from August 1976 to July 1983.  In May 1995, 
he was declared incompetent to handle the disbursement of 
funds.  In September 2004, the appellant was appointed as his 
legal custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating action of the 
Department of Veterans Affairs (VA), in St. Petersburg 
Florida.  That rating decision found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for an acquired 
psychiatric disorder.  A claim to include PTSD as a service 
connected psychiatric disorder was included as part and 
parcel of this appeal in an August 1996 supplemental 
statement of the case (SSOC) and in subsequent SSOC's.  

In a March 1998 remand, the Board found that the previous 
rating decision of January 1987, which denied service 
connection for a psychiatric disorder, was nonfinal due to 
inadequate notice.  The Board remanded this matter with 
instructions to fully adjudicate this matter on consideration 
of the merits, to include additional development if 
indicated.  

During the pendency of the appeal, the case was transferred 
to the RO in Waco, Texas.  

This matter is now returned to the Board for further 
consideration.





FINDINGS OF FACT

1.  The record contains credible supporting evidence of the 
claimed inservice stressors related to personal assault.

2.  The record contains competent evidence linking the 
veteran's currently diagnosed PTSD to his military service 
stressors.


CONCLUSION OF LAW

Service connection is warranted for PTSD.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for Psychiatric Disorder Including PTSD

Service connection for an acquired psychiatric disorder was 
denied in the October 1992 rating on appeal.  In an August 
1996 SSOC, the appeal was amended to include PTSD.   

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Governing regulations, prior to March 7, 1997, provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).  On June 18, 
1999, and retroactive to March 7, 1997 the regulation 
governing PTSD claims was amended.  Establishing service 
connection for PTSD now requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2004).  
See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

The amended version of § 3.304(f) removed the requirement of 
a "clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2004).  See also Patton v. 
West, 12 Vet. App. 272 (1999).

In the present case, the veteran has contended throughout the 
current appeal that, during active military duty, he was 
sexually assaulted.  Specifically he described in a December 
1995 stressor statement that he was raped twice and described 
the one time as having occurred in Fort Gordon, Georgia, when 
he was raped and stabbed with a knife by a fellow soldier.  
He also described being placed in jail while on duty at Fort 
Bragg and being in a car accident at Fort Bragg as other 
stressors.  He also indicated that observing veterans 
returning from Vietnam and witnessing them having nervous 
breakdowns also was a stressor.  

In a stressor statement based on personal assault form 
submitted in May 2003 and a general stressor statement 
submitted in June 2003 the veteran acknowledged having a 
history of seeking counseling in the service as well as a 
history of hepatitis in South Korea.  He also indicated he 
had been diagnosed with HIV infection and syphilis after 
service, which he attributed to his abuse in service.   He 
described three incidents of alleged abuse.  The first 
incident was said to have been done by the soldier who he had 
named in his 1995 stressor statement.  The second incident 
was said to have happened when he was knocked unconscious and 
later found naked in a motel with his wallet and clothes 
gone.  The third incident was said to have happened when a 
soldier asked him for money and when he said no, the soldier 
pulled out a broken bottle and ordered him to have sexual 
relations.  

Service medical records reflect treatment for complaints of a 
psychiatric nature at various times during service.  A June 
1973 enlistment examination revealed a report of medical 
history in which the veteran endorsed a history of 
depression/excessive worry.  In July 1973 he was diagnosed 
with situational stress.  An August 1973 record revealed 
complaints of being highly nervous and tense.  He was again 
assessed with situational reaction to stress in July 1974, 
while challenging an article 15.  He indicated that the army 
had forced his family to move to Florida while he was made to 
stay in the barracks.  An October 1974 record revealed a 
diagnosis of depression with a history of no leave for 10 
months.  

In April 1975 he was seen with complaints of being depressed.  
His wife had left and he felt she was trying to ruin his 
military career.  He gave a history of having recently been 
in jail due to a traffic ticket and while there, was 
approached by an individual who expressed homosexual ideas 
towards him.  This frightened him and still seemed to bother 
him.  He denied any homosexual activity at that or any other 
time.  He was noted to have flat affect and very shallow 
thinking.  He had very paranoid ideation in regards to others 
in his unit.  He appeared depressed due to situational stress 
with many outside factors.  

In May 1975 he was seen in mental hygiene where he complained 
of personal problems while getting divorced, as well as 
interpersonal problems with his unit.  He indicated that 
members of the unit accused him of being homosexual which he 
denied.  He appeared very confused and disoriented, with 
pressured speech, blunted affect, circumstantial thoughts and 
an inability to perform serial 7's.  He was very suspicious 
of others.  The diagnosis in May 1975 was situational 
reaction with the stress said to be military duty.  His 
predisposition was said to be character disorder.  In August 
1975 he was treated for trauma after a fight in which he was 
knocked down and received a laceration on his forehead.  In 
November 1975, he was treated for trauma of his thorax, back, 
groin and forehead, after being beat up in a "gang fight."  
In December 1982 he was noted to be depressed over many 
personal problems, with an impression of acute depression and 
alcohol abuse.  A May 1983 Chapter 9 examination revealed a 
report of medical history in which the veteran endorsed a 
history of depression/excessive worry.

Service personnel records reflect that the veteran's behavior 
and performance underwent major changes over the course of 
his service.  He is shown to have tested average to above 
average in an August 1974 MOS report evaluating switchboard 
operators.  However he was disciplined in August 1974 for 
failing to report to duty.  In January 1976 he was convicted 
of an Article 15 for misconduct and forfeited pay for two 
months due to misconduct.  He was not recommended for further 
service in January 1976.  

A June 1976 letter from a Colonel commended him for excellent 
service as a driver.  Later in June 1976 he received another 
letter of commendation for an outstanding job performing as a 
driver for the Brigadier General, as well as a first 
assistant to the Aide-de-Camp from June 1-12.  In the letter 
signed by the Brigadier General, he was noted to have 
displayed an immaculate appearance and soldierly manner and 
performed his duties with a thorough display of 
professionalism.  His rank in June 1976 was SP4.  He received 
further letters of commendation in July 1976 for his 
performances as a driver.  In July 1976, a bar from 
reenlistment was lifted based on his duty and performance and 
general military attitude change since being barred from 
reenlistment.  

The personnel records reflect that by April 1981, his MOS was 
supply sergeant.  He began facing numerous disciplinary 
problems in the early 1980's.  In January 1983, while his 
rank was SSG, he was disciplined for violating a policy 
against having alcohol in the Billets, and had offered 
alcohol to a person of lower rank in December 1982.  In 
February 1983 he faced discipline for failing to wake up for 
guard duty.  He is shown to have received counseling in March 
1983 for his failure to pay debts and for his deterioration 
in performance and professionalism.  An April 1983 bar to 
enlistment certificate noted a history of 3 dishonored checks 
between September 1982 and January 1983, a failure to pay a 
debt in January 1983 and a congressional inquiry for failure 
to support dependents in February 1983.  The bar to 
enlistment certificate also noted his January 1983 article 15 
for alcohol in the Billets and indicated that the letters of 
indebtedness along with a serious alcohol made the veteran's 
duty performance and reliability marginal.  In May 1983 he 
was disciplined for failure to report to duty.  

The report of a November 1986 VA examination included a 
history given by the veteran of having been subjected to an 
attempted rape in the barracks during the service.  He also 
related a history of being abused as a child.  He indicated 
that the above related concerns remained prominent with him 
while in the service.  He also indicated that he was set up 
prior to his discharge when a friend urged him to give up his 
valuables and the next day he was busted for having alcohol 
in the room.  He indicated that he then began getting threats 
on his life.  Symptomatically, he denied any sleep or 
appetite disturbances, but indicated that he was often up 
late.  He did admit to auditory hallucinations once or twice 
a month when he was worried.  He indicated that he also had 
significant problems in getting organized, indicating that 
his brain gets confused and disorganized.  He complained of 
feeling tired all the time.  

On mental status examination he was noted to have moderate 
anxiety noted, with no evidence of significant depression nor 
evidence of dysphoric mood.  His facial evaluation and affect 
was bland throughout the evaluation.  His speech was regular 
in force, rate and rhythm without pressure and retardation, 
however he did evidence a mild thought disorder with 
occasional episodes of tangentially and circumstantiality 
being noted and occasional episodes of word finding 
difficulties.  Magical thinking was evidenced on several 
occasions.  

Perceptual disturbances at the time of this evaluation were 
denied although he did admit to auditory hallucinations in 
the past.  He denied suicidal, aggressive or homicidal 
thoughts.  Cognitive screening showed no deficits in 
orientation.  Moderate impairment in attention span and 
concentration was noted.  Relationship and similarity testing 
were also moderately impaired.  His calculation ability was 
moderately impaired.  The diagnosis in the November 1986 
examination was rule out schizophrenia, schizotypal 
personality disorder, rule out intercranial testing.  The 
examiner elaborated that at this time in view of some of the 
findings, the diagnosis of a schizotypal personality disorder 
was highly probable.  The examiner commented that the 
veteran's experiences of sexual abuse, including in service 
significantly contributed to the veteran's above noted 
decompensation.  

VA treatment records from 1992 through 1993 reflect treatment 
for drug and alcohol abuse as well as other medical problems 
in addition to psychiatric ones, including HIV diagnosed 
around May 1992.  The treatment records also relate a history 
of having been sexually abused a number of times in his life, 
which he claimed led him to using alcohol and drugs as noted 
in a May 1992 treatment record.  A June 1993 treatment record 
revealed psychiatric diagnoses of dysthymic disorder, 
substance abuse and personality disorder.  A VA hospital 
record dictated in September 1993 revealed that he was 
admitted for numerous complaints including depression, with a 
history of being depressed since his recent HIV diagnosis a 
year ago.  Among the discharge diagnoses was Axis I dysthymic 
disorder, substance abuse (alcohol and cocaine) and Axis II, 
personality disorder.  Among these diagnoses was "rule out 
post traumatic stress disorder" and treatment plans included 
being referred to a PTSD clinic.  In November 1993, the 
veteran was noted to be seeing a therapist who was hired to 
treat veterans with a history of sexual abuse in the 
military.  The impression in November 1993 was that the 
veteran presented a very complex psychiatric problem.  In 
December 1993 he was hospitalized for psychiatric symptoms 
and diagnosed with an Axis I diagnosis of rule out organic 
brain syndrome, polysubstance abuse and Axis II diagnosis of 
narcissistic personality disorder, borderline personality.  

VA records from 1994 reveal that the veteran was seen in May 
1994for complaints of depression and suicidal ideations 
without plan.  He complained that he had to move recently 
because he felt he was being abused by a friend, although 
during the course of hospitalization he began to think that 
his friend's harsh words were out of concern rather than 
abuse.  He was having memory problems and paranoid thoughts.  
He was diagnosed with major depression and was not considered 
to be competent to handle funds.  An undated letter by a VA 
psychiatrist again gave a diagnosis of major depression.  

The report of a January 1995 VA examination for the purpose 
of assessing competency yielded complaints of being fearful 
for the future because of his past experiences of being 
abused by people.  The examiner opined that the veteran 
presented a picture over the years of a personality disorder, 
although since he was treated for other major health issues 
his depressive symptoms had increased and suggested symptoms 
of a mild dementia.  The examiner opined that a major part of 
his difficulties was due to the personality disorder, with a 
diminished ability to function as secondary to the other 
major health issue.    

VA treatment records from 1995 and 1996 reflect continued 
treatment for complaints of depression and anxiety.  He was 
hospitalized in November 1995 for complaints of depression 
and anxiety, following a suicide attempt by overdose.  He 
also had other major medical issues to be addressed and his 
depression was viewed as being related to the other medical 
issue.  He was also noted to have a poly drug addiction.  
Diagnoses of major depression along with alcohol abuse, 
cocaine abuse and personality disorder not otherwise 
specified were shown in hospital records from November 1995 
to February 1996 and from May 1996.  

State owned treatment records from 1998 to 2002 reflect that 
the veteran continued to be treated for psychiatric 
complaints during a period of incarceration.  His symptoms 
were described in March 1998 as major depression with 
psychotic features in partial remission.  A May 2002 record 
described the veteran as a "diagnostic dilemma" from a 
psychiatric standpoint, and noted the veteran to be reclusive 
and withdrawn.  The physician in this treatment record 
assessed him with rule out paranoid personality disorder, but 
was not even convinced of this diagnosis.  An October 2002 
treatment record continued to assess him with paranoid 
personality disorder.  

VA treatment records from 2002 to 2003 reflect that 
throughout much of 2002, his psychiatric disorder being 
treated was diagnosed as paranoid schizophrenia as shown in 
treatment records from May 2002 through December 2002.  He 
also was treated for depression in November through December 
2002, as well as in March 2003.  Repeatedly the records 
reflect a history of the veteran having been sexually abused 
a number of times in his life, including in the military.  

This history of sex assault in the military was noted in a 
November 2002 treatment note, which assessed him with 
psychosis.  A more detailed description of current 
symptomatology was given in other November 2002 treatment 
records in which the veteran endorsed symptoms of feeling 
shaky, weak, having problems sleeping and feeling lonely.  He 
stated that lots of things that he had blotted out in his 
mind were now resurfacing.  He stated that he had been 
sexually abused in the military.  Among his symptoms he 
stated that he frequently experienced nightmares and 
flashbacks related to his trauma.  The examining physician 
noted that the veteran identified diagnostic indicators of 
psychosis, PTSD and depression.  He was assessed with PTSD 
due to non combat trauma, depression and schizophrenia per 
history.  He was also treated during this time for cocaine 
abuse and other medical problems.  He also continued to carry 
differential psychiatric diagnoses as shown in a December 
2002 treatment record which noted his history of sexual 
abuse, including in the military, and was assessed in part 
with schizophrenia, paranoid type, chronic, in full 
remission.  Another December 2002 report revealed that the 
veteran expressed that within the past two months his sexual 
assault history, which included during the military, had 
started haunting him.  It was recommended that the veteran 
attend a group program for sexual trauma survivors.  

Beginning in January 2003, and continuing through March 2003 
the veteran attended group therapy and individual counseling 
for sexual trauma survivors.  The records throughout 2003 
continued to reflect differential diagnoses.  In some June 
2003 records, he continued to have a diagnosis of chronic 
schizophrenia.  These differential diagnoses primarily 
appeared to be reported by nursing staff, therapists and 
psychologists.

A detailed June 2003 VA psychiatric assessment done by a 
staff psychiatrist revealed continued struggles of the 
veteran in dealing with his past sexual trauma and he 
described feeling anxious around certain types of men.  He 
described feeling fearful, unsafe, crying easily, anxious and 
more distrusting.  He also continued to endorse soft 
psychotic symptoms such as hearing his name called, seeing 
shadows and feeling paranoid.  He was very upset with his 
mood lability and poor memory and concentration.  He 
indicated cognitive dysfunction had been going on for one 
year.  He described being afraid to sleep for fear that 
someone will hurt him  The assessment in the June 2003 
evaluation was PTSD with soft psychosis; depression; HIV-
related cognitive dysfunction; polysubstance dependence with 
some substance induced psychotic symptoms.  In July 2003 he 
was seen for individual therapy for sexual trauma that 
included that which took place in the military and was 
assessed with PTSD with psychosis as well as polysubstance 
abuse by history.  Another July 2003 clinical record 
diagnosed sexual trauma and depression.  

Group therapy records from July through August 2003 reflect a 
repeated diagnosis of schizoaffective disorder.  These 
records are noted to address the problems and complaints of 
other group members in addition to the veteran and were 
reported by a clinical psychologist and staff intern.  A 
diagnosis of PTSD with soft psychosis continued to be given 
in the July 2003 individual therapy records reported by two 
different treatment professionals, one a clinical 
psychologist and one a staff psychiatrist.  A diagnosis of 
depression and schizophrenia was given in an August 2003 
treatment record signed by a clinical psychologist.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Here, there is competent medical evidence and lay of record 
supporting the appellant's allegations of a sexual trauma in 
service, along with evidence of treatment for mental problems 
shown in service.  Behavior changes shown in his service 
personnel records and the service medical records showing his 
expressed concerns about homosexuality tend to support the 
veteran's contentions of an assault in service.  There is a 
current diagnosis of PTSD linked to a sexual assault in 
service, which was given by a psychiatrist in June 2003 
following a detailed examination, and he continued to be 
diagnosed as such by a psychiatrist in July 2003.  Although 
the record is noted to contain numerous differential 
diagnoses up through August 2003 that include schizophrenia, 
schizotoform disorder and depression, the Board notes that 
these diagnoses appear to have been most recently given by 
healthcare providers with less medical expertise than a 
psychiatrist.  In light of this, the PTSD diagnosis appears 
to be the most accurate diagnosis at this point.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's psychiatric disorder, most recently diagnosed as 
PTSD, is related to service.  Accordingly, service connection 
is granted for PTSD.

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in this claim would 
not be justified.


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


